Title: To James Madison from George Washington Parke Custis, 31 May 1810
From: Custis, George Washington Parke
To: Madison, James


Arlington House 31st May 1810
Beleiving that whatever concerns the Domestic Interests of our Country will readily obtain a portion of yr Excellency’s notice, & esteem, I have sent for Yr inspection, a Rambuillet Merino, lately received as a present, from Chancellor Livingston, of New York.
Having been formerly honoured, with yr correspondence on matters, touching our rural interests, I have been induced, to take the present liberty, from the idea, that such subjects, are yet prominent in yr affections.
I have further prepared, either for yr private cabinet, or for that of the Government House, some Specimens of the most celebrated Foreign, & Domestic Wools, selected from the best Authorities, & duly labelled, & arranged, to which is added an Index Explanatory.
In perusing these samples, you will observe at once, the perfection of European science, & emprove[me]nt, & the indigenal product, of our clime, improved by the hand of Nature.
Our Country, can no longer be said to need foreign resources, while she can boast such native riches. If such is the simple effort of Nature alone, what may we not expect, when Science, zeal, & Industry, shall contribute their aid. I trust that my Countrymen, will unite their energies in support of the noble, & generous cause of Independence, that holy right, for which our Fathers fought, & which their Posterity should preserve, & I trust that under whatever circumstances of Political change, we shall continue to cherish the spirit of Domestic oeconomy, as the source of Individual wealth, & National Prosperity.
I am happy to learn, that you carry your years so well. Of the number of Statesmen, & Soldiers, who atcheived the Revolution, how many have been stricken from the list of mortality, Yet has the hand of Fate, been lenient withall, for most have lived, to see the benefits, resulting from their goodly work, & beheld an Empire of Reason, proudly arise amid the oppressions, of a suffering World. May the last of Republics, long be preserved in the pure & benevolent spirit of her Constitution, & Laws; Great within herself, may she stand as a monument of virtue, amid the storms of conflicting empires, & present to future ages the inestimable blessings of Rational Liberty. I have the honour to remain With perfect Respect Yr Excellency’s Obt. & H Sert
George W P Custis
